DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
 
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-10, the prior art does not disclose a housing for a high temperature or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
a conductor layered with the plurality of insulation layers, the conductor interposed between at least one pair of the immediately adjacent insulation layers of the plurality of insulation layers and extending in a lateral direction of the support from the at least one compartment to the support exterior, wherein the at least one compartment includes a first compartment and a second compartment distinct and hermetically sealed 
In regard to claims 11, and 13-20 the prior art does not disclose a housing for a high temperature or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
a conductor layered with the plurality of insulation layers, the conductor extending through at least one pair of immediately adjacent insulation layers included in the plurality of insulation layers forming the support, the conductor extending in a lateral direction of the support from the at least one compartment to the support exterior; and a casing disposed around the support and compressing the support in the linear direction in which the plurality of insulation layers are stacked with the immediately adjacent insulation layers of the plurality of insulation layers forming a hermetic seal between respectively mated front surfaces and back surfaces of the plurality of insulation layers so as to hermitically seal the at least one pair of adjacent insulation layers around the conductor, and hermetically seal the at least one compartment from the support exterior, as stated in claim 11 and similarly stated in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs